Title: From John Marsden Pintard to Bartholomew Dandridge, Jr., 17 July 1795
From: Pintard, John Marsden
To: Dandridge, Bartholomew Jr.


          
            Sir
            Madeira [Portugal] 17th July 1795
          
          The foregoing is copy of my Respects to you under date of the 19th Ultimo. I have now the Pleasure to hand you Invoice and Bill of Loading for the Two pipes of wine Shiped by me per your order On Board the Ship Ganges Thomas Tingey Commander for acct and Risque of the President of the United States and for their amt, Being Eighty Pounds Sterling I have this day drawn on you at thirty days Sight in Favour of My Father Lewis Pintard Esqr. which draft you will be Pleased to accept and discharge at Maturity. you may assure the President that these two Pipes of wine are of a Superiour Quality as I have been very Particular in the choice of them In the month of November 1793 I shiped a pipe of wine on the American Ship John Capt. Folgerin Bound to the East Indias and Boston I addressed the pipe to Thomas Russell Esqr. of that Town and directed him to hold it at the disposal of the President of the United States provided he thought proper to take it I at the Same time wrote Mr Lear what I had done and Requested him to Inform me whether the President chose the wine or not but never had any answer from Mr Lear I must therefore Request the favour of you to Inform my Father Lewis Pintard of New Rochell whether the President takes that pipe of wine or not & If he does you will be pleased to Settle with my father for its amount being [ ]£ Sterling as per enclosed Invoice I am with great Respect Sir your Most obedient and very Humble Servt
          
            John M. Pintard
          
        